UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6755


EUGENE JEROME CUNNINGHAM,

                Petitioner - Appellant,

          v.

WARDEN FCI BENNETTSVILLE,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA; DISTRICT OF COLUMBIA, Municipal
Incorporation,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:10-cv-02105-CMC)


Submitted:   August 18, 2011                 Decided:    August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Jerome Cunningham, Appellant Pro Se.              Barbara Murcier
Bowens, Assistant United States Attorney,               Columbia, South
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Eugene Jerome Cunningham appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2011)   petition.      We   have     reviewed   the    record   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.       Cunningham v. Warden, No. 9:10-cv-02105-

CMC   (D.S.C.   June   1,   2011).     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       3